Mr. Justice Shope delivered the opinion of the Court: Counsel for appellants, in his brief filed in this court, says : “ I admit that the sole question before this court is whether, as a matter of law, the facts in proof will support the verdict.” On the trial appellants asked, and the court refused, an instruction requiring the jury to return a verdict for the defendants, and thereby the court was asked to say, as a matter of law, that the facts proved, with all the inferences legitimately arising therefrom, were insufficient to sustain a verdict for appellee. Under this state of the case, the question presented for our consideration is, whether there was evidence tending to establish a right of recovery. The weight and credit to be given the evidence was within the province of the jury, and they having found for plaintiff, and the finding having been approved by the trial and Appellate Courts, we are not permitted to enter that domain, but are confined to the simple question whether there was evidence from which the jury might, legitimately, have so found. Appellants rely, in this court, chiefly upon two grounds: First, it is said that no negligence is attributable to appellants ; and second, if negligence is chargeable to them, that appellee was guilty of negligence contributing to the injury, and, therefore, can not recover. On the 11th day of June, 1888, a sign-board, four or five feet wide and about sixty feet long, was blown from a one story building on Michigan avenue, in Chicago, striking appellee and seriously injuring him. Appellee was the tenant of appellant, Leroy Payne, of a room, in said one story building, of twenty-five or thirty feet front and fifty or sixty feet deep, and used by him, appellee, as a blacksmith shop. The sign in question extended on top of the front wall of said one story building, and over the entire part occupied by appellee. The evidence tended to show that the renting by appellee was from year to year, at a monthly rental. It also tended to show that appellee and his partner were to put the room in repair for the uses to which they designed it. It pretty clearly appears that nothing was said about who should keep the roof and the outside of the building in repair. It was, however, understood between the parties that the tenants desired to use no part of the sign-board, and that it was appropriated by the landlord, who had painted thereon a sign advertising his business, carried on in the residue of that building and an adjoining one. The jury were justified in finding, from the conduct of the parties, that it was a renting of the room only. By the agreement, the tenants were given the right to extend upward a chimney above the roof, etc. The renting was in 1884, and the landlord, during the intervening years prior to the injury, on different occasions, repaired the roof, put glass in the skylights, etc., without consulting the tenants. The tenants, at no time, assumed or exercised any control over the building, other than in the room which they occupied. The jury were instructed, at the instance of appellants, that unless they found it was understood between the parties, that the landlord was to keep the building in repair, they must find for the defendant. We are of opinion, that there was ample evidence, derived from the conduct of the parties, that such was the understanding. There was no renting of the sign-board, or of the roof of the building, or any agreement on the part of the tenants to keep the same in repair. As before said, the landlord during the entire term and from year to year, exercised control over and took charge of the repairs upon the outside of the building. The landlord was not, therefore, exonerated from responsibility to keep in reasonably safe and secure condition, that portion of the building over which he retained control; and we think the duty devolved upon him to keep the sign-board, in question, in such condition and state of repair.. The landlord, as to that portion of the building, and appurtenances, over which he retains control, must be held to also retain the responsibility to keep the same in reasonable repair in respect of all persons, including the tenants of the building. Toole v. Becket, 67 Me. 544; Looney v. McLean, 129 Mass. 35; Eagle v. Swayze, 2 Daly, 140; Bold v. O’Brien, 12 id. 160; Center v. Davis, 39 Ga. 210; Priest v. Nichols, 116 Mass. 407; Ward v. Fagan, 28 Mo. App. 116; Bissell v. Lloyd, 100 Ill. 214; Kirby v. Boylston M. Assoc., 14 Gray, 249. It will not be necessary to note the cases announcing the general doctrine, that the tenant, or occupier, of the premises is, in respect of the public, bound to keep the building and structures upon the streets and highways in such repair that persons may pass with safety. The distinction between cases arising between the tenant and landlord, where the injury has resulted from the failure of the landlord to beep in repair portions of the building, such as stairways, passage ways, signs and the like, over which he retains control for his own use or for the general use of the tenants of his building, and cases arising under the general rule, is well defined. The evidence tended to show that the sign-board was kept in position by wooden braces nailed to the top of the sign-board and to blocks nailed to the roof. It is insisted that the evidence shows that appellee, or some one acting for him, removed a long brace, and thereby contributed to weakening the fastening, by which the sign board was retained in place, and ought not, therefore, to recover. Whether such brace was so removed was a controverted question of fact, in respect to which the jury were told by the court, at the instance of appellants, that if they found, “ from the evidence, that the plaintiff’s firm removed any substantial brace, stay, or support from the sign-board, then the duty devolved upon them to see that, notwithstanding such removal, the sign-board was still properly braced and supported, and the plaintiff can not recover in this action.” The question of fact, having been properly submitted to the jury, the finding thereon is conclusive. It is also insisted, that appellee knew of the condition and mode of fastening of the sign-board upon the wall of the building, and if it was unsafe, was chargeable with notice thereof. The evidence shows that appellee could and did see the manner of staying the sign-board from the windows of an ad joining building, practically every day during the occupancy of the blacksmith shop by him. But it is not shown, or pretended, that he could know, from such casual observation, the condition of the wood forming the braces and supports, which, the evidence tended to show, had decayed so as to form insufficient stays. The questions of whether appellee was chargeable with notice of the insecure condition of the sign-board, and whether its falling was the result of an extraordinary wind, which reasonable foresight could not have guarded against, were each fairly submitted to the j ary as questions of fact, by instructions of the court as favorable to appellants as they asked, or could ask under the rules of law applicable. We find no error of law in this record, and the judgment of the Appellate Court must be affirmed. Judgment affirmed.